Citation Nr: 0840100	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for Eustachian 
tube dysfunction with inability to valsalva, left ear.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The veteran had active service from December 1979 to 
September 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  
The veteran appealed that decision and the case was referred 
to the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected Eustachian tube 
dysfunction with inability to valsalva, left ear, is 
manifested by minor scarring of the tympanic membrane, 
tinnitus and a feeling of pressure on the left side of the 
face.

2.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for Eustachian 
tube dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.87, 
Diagnostic Codes 6200-6211) (2007).  

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.25, 4.87, Diagnostic Code 6260; 
Smith v Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the veteran dated June 2003, 
March 2005 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increase compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  This holding requires the Secretary to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has had on the 
claimant's employment and daily life.  Id.  This notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation. 

In the Sanders case, the United States Court of Appeals for 
the Federal Circuit held that any errors by VA in providing 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Instead, the federal circuit held in 
Sanders that all notice errors are presumed prejudicial and 
require reversal unless VA can show that the error did not 
affect the essential fairness of the adjudication.  To do 
this, VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; (2) 
that a reasonable person could be expected to understand from 
the notice what was needed; or (3) that a benefit could not 
have been awarded as a matter of law.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, consideration 
should also be given to whether the post-adjudicatory notice 
and opportunity to develop the case that is provided during 
the extensive administrative appellate proceedings leading to 
the final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicator section 5103(a) 
notice error non-prejudicial.  Id.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran was advised of the relevant regulations by the 
January 2008 statement of the case and supplementary 
statement of the case.  He did not ask that further guidance 
be provided, and, being represented, has had access to 
information regard the VA rating system.  Thus any 
deficiencies under Vazquez-Flores must be considered harmless 
error.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the veteran in the adjudication of his appeal  
Therefore, the Board finds that the RO has satisfied the duty 
to notify and the duty to assist and will proceed to the 
merits of the veteran's appeal.

The veteran essentially contends that the current evaluations 
assigned for his ear conditions do not accurately reflect the 
severity of those disabilities.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected condition adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify various disabilities and the criteria for 
specific ranges.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinksi, 1 Vet. App. 589 (1991).  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
where service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.


Eustachian Tube Dysfunction

The veteran claims entitlement to a compensable evaluation 
for his service-connected Eustachian tube dysfunction.  A 
review of the record reveals that the RO has evaluated the 
service-connected Eustachian tube dysfunction by analogy 
under Diagnostic Code 6211, which addresses perforation of 
the tympanic membrane.  The only rating available under this 
Code is a zero percent, non-compensable rating.  
Consequently, there is no legal basis upon which to award a 
higher schedular rating.  The veteran has also been given a 
separate 10 percent rating for tinnitus under Diagnostic Code 
6260 resulting from what appears to be his tympanic membrane 
perforation.  

At the October 2008 hearing before the undersigned Veterans 
Law Judge, the veteran testified that after undergoing a tube 
placement in his left ear he had and continues to have 
tinnitus and a feeling of pressure on the left side of his 
face.  The veteran also described experiencing pain and 
discomfort upon flying, but noted that he was not currently 
receiving any treatment for his conditions.

The veteran underwent a VA examination in November 2007.  The 
examiner noted that the tympanic membrane had minimal 
scarring inferiorly and retraction, but was otherwise clear.  
No effusion was noted.  A more detailed report from a VA 
examination in July 2003 noted that the left tympanic 
membrane had an area of a monomer in the anterior inferior 
quadrant.  The examiner also noted several areas of 
myringosclerosis representative of a previous PE tube 
placement.  There was no fluid in the middle ear and there 
were no perforations in the tympanic membrane.  

The Board is under an obligation to consider other Diagnostic 
Codes addressing the ears in relation to the veteran's claim 
for increase.  Under Diagnostic Code 6200, which addresses 
otitis media disorders, the only compensable evaluation 
warranted under this provision is 10 percent, which will be 
assigned only where the medical evidence of record shows 
suppuration or aural polyps.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6200.  There is no indication on the record 
that the service-connected tube dysfunction is an active 
process.  There is also no indication of a polyp or mass 
developing in the aural canal.  Accordingly, the Board finds 
that a compensable rating under Diagnostic Code 6200 is not 
warranted.

The remaining Diagnostic Codes are for chronic nonsuppurative 
otitis media with effusion (Diagnostic Code 6201), 
otosclerosis (Diagnostic Code 6202), peripheral vestibular 
disorders (Diagnostic Code 6204), Meniere's syndrome 
(Diagnostic Code 6205), loss of the auricle (Diagnostic Code 
6207), malignant and benign neoplasm of the ear (Diagnostic 
Codes 6208-6209), and chronic otitis externa (Diagnostic Code 
6211).  None of these conditions exist on the record, and 
thus a compensable evaluation under any of these Diagnostic 
Codes would not be appropriate, even by analogy.  
Furthermore, the veteran does not currently have hearing loss 
within the meaning of VA regulations.  See 38 C.F.R. § 3.385.  
Accordingly, consideration of a separation evaluation for 
hearing loss is not warranted at this time.

The Board finds that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  The overall 
disability picture with respect to the service-connected 
Eustachian tube dysfunction does not show any significant 
impairment beyond that contemplated in the noncompensable 
rating assigned.  The Board has examined the evidence of 
record and finds that there is no objective evidence to 
support referral for consideration of an extraschedular 
rating because the evidence does not show marked interference 
with employment or frequent hospitalization.  Id.

For the reasons stated above, a compensable evaluation is not 
warranted for Eustachian tube dysfunction.  The preponderance 
of the evidence is against the veteran's claim, and the 
benefit-of-the-doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Tinnitus

On June 13, 2003, the Secretary of the VA amended the 
provisions of 38 C.F.R. § 4.87.  The amended regulation 
clarifies that recurrent tinnitus warrants a 10 percent 
evaluations.  Only a single evaluation is to be assigned for 
recurrent tinnitus no matter whether the sound is perceived 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the version of 38 C.F.R. § 4.87, Diagnostic Code 6260 in 
effect prior to June 13, 2003, required the assignment of 
separate compensable evaluations for each ear.  In Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal 
Circuit held that the Court erred in not deferring to the 
VA's interpretation of 38 C.F.R. §§ 4.25(b), 4.87 and 
Diagnostic Code 6260, which directed the assignment of a 
single evaluation for tinnitus regardless of whether the 
disability was unilateral or bilateral in nature.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for a rating in 
excess of 10 percent for his service-connected tinnitus must 
be denied.

The Board has considered the applicability of staged ratings.  
Staged ratings are appropriate for an increased rating claim 
where the factual findings show distinct time periods when 
the service- connected disability exhibits symptoms that 
would warrant different ratings. Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  For the increased rating claim adjudicated 
above, the Board finds that the record does not reflect any 
distinct period of time during the appeal period when the 
criteria for the next higher rating were met.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The evidence does 
not show a demonstrated interference with employment.  Nor 
does the evidence show frequent hospitalization or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  Therefore, assignment of an extra-
schedular evaluation in this case is not in order.  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A compensable rating for the veteran's service-connected 
Eustachian tube dysfunction is denied.

A rating in excess of 10 percent for the veteran's service-
connected tinnitus is denied.



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


